By the Court, Welles, J.
The agreement between the plaintiff and Adams, of November 1, 1858, under which the latter received and sold goods, as stated in the case, did not constitute them partners. It amounted to nothing more than an arrangement between them by which Adams was to sell such goods as the plaintiff should furnish^him, and as a compensation for the services of the former in selling them, he was to receive- one half of the profits on the sales. Adams stood in the relation of servant or agent of the plaintiff in the transactions which took place under the agreement. The agreement was wanting in an essential requisite to constitute a partnership—rthat of a community of losses as well as profits on the sales.
As to the facts developed by the parol evidence, we must adopt the findings of the referee; as the evidence is not given in the ease; and we can not therefore go into an examination to see whether such findings are sustained by the testimony. *320In snch a case we are to assume that they are true, and in accordance with the evidence.
[Monroe General Term,
December 3, 1866.
Assuming that the referee has found all the material facts truly, no reasonable doubt can he entertained but that his conclusions of law are correct.
It seems to me that it is a plain case for affirming the ■ judgment.
Judgment affirmed.
WeUes, R. Darwin Smith and Johnson, Justices.]